Mr. Isley's principal contention on rehearing is that the land awarded him was not the same land claimed by appellant in his bill of review. Appellant alleged that the land claimed by him in his bill of review was the very land awarded Mr. Isley; the theory of the court's judgment sustaining Mr. Isley's general demurrer — as we construe the judgment it affirmatively so declares — was that the land awarded Mr. Isley was the very land claimed by appellant in his bill of review.
The motion for rehearing is overruled.